OPINION — AG — ** OKLAHOMA POLICE PENSION — RETIREMENT — SPOUSAL BENEFIT ** (1) THE BENEFITS TO A SURVIVING SPOUSE OF A MEMBER OF THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM, WHO MEETS THE DEFINITION OF BENEFICIARY UNDER 11 Ohio St. 50-101 [11-50-101](13) WOULD BECOME ABSOLUTE OR VESTED AT THE TIME OF MEMBER'S DEATH AND BEFORE SUCH TIME WOULD BE CONTINGENT UPON THE MEMBER PREDECEASING HIS OR HER SPOUSE. THE BENEFITS PAYABLE TO ANY SURVIVING SPOUSE BENEFICIARY WOULD BE GOVERNED BY THOSE PROVISIONS IN EFFECT AT THE TIME OF THE MEMBER'S RETIREMENT OR ELIGIBILITY THEREFORE OR IF DEATH OF THE MEMBER OCCURS PRIOR TO RETIREMENT OR ELIGIBILITY THEREFORE THE BENEFITS PAYABLE WOULD BE THOSE IN EFFECT AT THE TIME OF THE MEMBER'S DEATH. (2) THE PROVISION FOUND AT 11 Ohio St. 50-101 [11-50-101](13) WHICH ESSENTIALLY PROVIDES THAT SURVIVING SPOUSAL BENEFITS WILL TERMINATE UPON REMARRIAGE, IS NOT UNCONSTITUTIONAL AS VIOLATIVE OF ARTICLE II, SECTION 7, ARTICLE II, SECTION 15 AND ARTICLE V, SECTION 54 OR AMEND 14 (3) THE BENEFITS GRANTED TO A MEMBER OF THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM WHO RETIRED UNDER THE PROVISIONS OF A PRIOR MUNICIPAL POLICE PENSION AND RETIREMENT SYSTEM CONSTITUTE VESTED BENEFITS AT THE TIME OF THE RETIREMENT OR ELIGIBILITY FOR PAYMENT OF RETIREMENT BENEFITS AND, ONCE VESTED, SUCH BENEFITS MAY NOT BE DETRIMENTALLY AFFECTED BY LEGISLATIVE ACTION, INCLUDING THE SUBSEQUENT ACTION OF CONSOLIDATING THE VARYING MUNICIPAL SYSTEMS UNDER THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM STATUTES, 11 Ohio St. 50-101 [11-50-101] ET SEQ. (SURVIVING SPOUSE, DEATH OF MEMBER, VESTED BENEFITS, RIGHTS)  CITE: ARTICLE II, SECTION 7, ARTICLE II, SECTION 15, ARTICLE V, SECTION 54, AMEND 14, 11 Ohio St. 541 [11-541](K), 11 Ohio St. 541 [11-541](L), 11 Ohio St. 541 [11-541](N), 11 Ohio St. 50-114 [11-50-114](E), 11 Ohio St. 50-115 [11-50-115](E), 11 Ohio St. 117 [11-117], 11 Ohio St. 50-115 [11-50-115] (JOHN GALOWITCH)